             Case 1:21-cv-04801-DLC Document 34 Filed 08/10/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


 RESTAURANT LAW CENTER, and NEW
 YOUR STATE RESTAURANT
 ASSOCIATION,

                                 Plaintiffs,

 v.
                                                           Case No. 1:21-cv-04801-DLC
 CITY OF NEW YORK, and SANDRA
 ABELES, in her official capacity as
 Commissioner of the NEW YORK CITY
 DEPARTMENT OF CONSUMER AND
 WORKER PROTECTION,

                                 Defendants.


         DECLARATION OF LENI D. BATTAGLIA IN SUPPORT OF
        PLAINTIFFS’ OPPOSITION TO PROFESSORS KATE ANDRIAS,
 MARK BARENBERG, JAMES BRUDNEY, CYNTHIA ESTLUND, CATHERINE FISK,
CHARLOTTE GARDEN, WILLIAM GOULD, BRISHEN ROGERS & LAURA WEINRIB’S
         MOTION FOR LEAVE TO FILE BRIEF OF AMICUS CURIAE


                 I, Leni D. Battaglia, pursuant to 28 U.S.C. § 1746, state as follows:

        1.       I am a partner at the law firm of Morgan, Lewis & Bockius LLP and represent the

Restaurant Law Center (“RLC”) and the New York State Restaurant Association (“NYSRA”)

(collectively “Plaintiffs”).

        2.       I submit this declaration in support of Plaintiffs’ Opposition to Professors Kate

Andrias, Mark Barenberg, James Brudney, Cynthia Estlund, Catherine Fisk, Charlotte Garden,

William Gould, Brishen Rogers, and Laura Winrib’s (“the professors”) motion for leave to file

an amicus brief (ECF Dkt. 32). I have personal knowledge of the matters set forth herein.

        3.       According to a curriculum vitae posted on Columbia Law School’s website, Kate

Andrias worked at the Services Employees International Union & SEIU 1199NE as a Lead
            Case 1:21-cv-04801-DLC Document 34 Filed 08/10/21 Page 2 of 3




Organizer, Organizer, Area Director, and Consultant for Legal Department from 1997 – 2001

and 2005 – 2006. A true and correct copy of the Curriculum Vitae of Professor Andrias as

posted on the Columbia Law School’s website is attached hereto as Exhibit 1. Also available at

https://www.law.columbia.edu/sites/default/files/2021-06/kate_andrias_cv_march_2020.pdf. A

true and correct copy of Kate Andrias’ profile page on the Columbia Law School website is

attached hereto as Exhibit 2.

       4.       Publicly disclosed financial reports show the SEIU paid proposed amicus

Professor James D. Brudney $5,557 for “Consulting Fees and Expenses.” See 2009 SEIU

International LM-2 at 381. A true and correct copy of selected pages of the 2009 SEIU

International Form LM-2 Labor Organization Annual Report, dated March 31, 2010 is attached

hereto as Exhibit 3.

       5.       Proposed amicus Professor Cynthia Estlund is also listed as an amicus curiae on a

brief in support of the SEIU which was authored by two other proposed amici here, Professor

Catherine Fisk and Professor Charlotte Garden in Service Employees International Union Local

87, Petitioner, v. National Labor Relations Board, Respondent, Preferred Building Services,

Intervenor., 2019 WL 4196823 (C.A.9). A true and correct copy of Brief of Amici Curiae Labor

Law Professors in Support of Petitioner is attached hereto as Exhibit 4, at 1, 40, 41. Also

available at

https://www.chamberlitigation.com/sites/default/files/cases/files/19191919/Law%20Professor%2

0Amicus%20Brief%20--

%20SEIU%20Local%2087%20v.%20NLRB%20%28Ninth%20Circuit%29.pdf.

       6.       A former post on SEIU.org states Professor Fisk is a former member of the SEIU

Commission on Ethics and Standards and was appointed to the International Executive Board of



                                                 2
              Case 1:21-cv-04801-DLC Document 34 Filed 08/10/21 Page 3 of 3




the SEIU’s Ethics Review Board. A copy of Ali Jost, “International Executive Board of SEIU

Unanimously Adopts Landmark Ethics & Standards Package for Union,” SEIU.ORG (June 15,

2009) is attached hereto as Exhibit 5, at 1.

         7.       Professor Garden is listed as an author on an amicus brief co-authored with SEIU

local affiliates in Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338 (2013). A true and

correct copy of Brief of Amici Curiae Committee of Interns and Residents SEIU; Doctors

Council SEIU; and Korean American Medical Association in Support of Respondent is attached

hereto as Exhibit 6, at 24. Also available at

https://digitalcommons.law.seattleu.edu/cgi/viewcontent.cgi?article=1008&context=korematsu_c

enter.

         8.       According to a faculty profile posted on Georgetown University Law Center’s

website, Professor Brishen Rogers is a former organizer for the SEIU’s “Justice for Janitors”

campaign. A true and correct copy of the Georgetown University Law Center’s Faculty Profile

of Brishen Rogers is attached hereto as Exhibit 7. Also available at

https://www.law.georgetown.edu/faculty/brishen-rogers/.

         I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



 Executed on August 10, 2021

                                                                    /s/ Leni D. Battaglia
                                                                      Leni D. Battaglia




                                                  3
